UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7324


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

ALOYSIUS JAMEGO BER MCLAUGHLIN, a/k/a JB, a/k/a Loke,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:14-cr-00259-RBH-9)


Submitted:   November 19, 2015            Decided:   November 24, 2015


Before NIEMEYER, KING, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Aloysius Jamego Ber McLaughlin, Appellant Pro Se.      Alfred
William Walker Bethea, Jr., Assistant United States Attorney,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Aloysius Jamego Ber McLaughlin appeals the district court’s

order denying his motion for a sentence reduction pursuant to 18

U.S.C. § 3582(c)(2) (2012).             We have reviewed the record and

find   no   reversible      error.      Accordingly,        we    affirm   for    the

reasons     stated   by     the   district   court.          United      States    v.

McLaughlin, No. 4:14-cr-00259-RBH-9 (D.S.C., Aug. 6, 2015).                        We

dispense     with    oral    argument    because      the        facts   and   legal

contentions    are   adequately      presented   in    the       materials     before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                        2